Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Radford Adams appeals the district court’s orders denying her initial petition to proceed in forma pauperis and upholding the Commissioner’s denial of her application for disability insurance benefits *151and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm. Adams v. Colvin, No. 2:13-cv-00019-FDW-DSC, 2014 WL 1713775 (W.D.N.C. Apr. 26, 2013 & May 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.